AMENDMENT NO.6 TO PARTICIPATION AGREEMENT Transamerica Financial Life Insurance Company (formerly, AUSA Life Insurance Company, Inc.), Variable Insurance Products Fund II and Fidelity Distributors Corporation hereby amend the Participation Agreement ("Agreement") dated August 31, 2000, by d oing the following: Schedule A of the Agreement is hereby deleted in its entirety and replaced with the Amended Schedule A attached hereto. IN WITNESS WHEREOF, the parties have hereto affixed their respective authorized signatures, intending that this Amendment be effective as of the 1st day of May, 2006. TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY By: /s/Priscilla I. Hechler Name: Priscilla I . Hechler Title: Assistant Vice President and Assistant Secretary VARIABLE INSURANCE PRODUCTS FUND II By: /s/Christine Reynolds Christine Reynolds Treasurer FIDELITY DISTRIBUTORS CORPORATION By: /s/Bill Loehning Bill Loehning Executive Vice President SCHEDULE A Separate Accounts and Associated Contracts Name of Separate Account and Policy form Numbers of Contracts Date Established by Board of Directors Funded by Separate Account TFLIC Series Life Account Form Number: VL03NY (est. October 24, 1994) Product: AUSA Financial Freedom Builder Form Number VL95NY Product: AUSA Freedom Elite Builder Form Number: JLS02NY Product: AUSA Freedom Wealth Protector Separate Account VA BNY Form Number AV (est. September 27, 1994 Product: AUSA Landmark Variable Annuity TFLIC Series Annuity Account Form Number: WL18NY (est. March 20, 2001) Product: AUSA Freedom Premier TR-Fidelity VIP II Form Number: TA-AP-2001-CONT Contrafund® Portfolio (est. July 1, 2001) Separate Account VA QNY Form Number: A V 1 (est. August 13, 1996) TFLIC Separate Account VNY Form Number: A V 1 (est. December 14, 2004)
